Citation Nr: 1445430	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 1994 rating decision denying entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 30, 1964 to June 4, 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York.  In that decision, the RO denied the appellant's motion alleging CUE in the RO's March 1994 rating decision denying entitlement to service connection for a nervous condition.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is part of the Virtual VA file.


FINDINGS OF FACT

1.  The issue of whether a psychiatric defect, infirmity, or disorder was noted at the appellant's pre-induction examination is one that involves a weighing of the evidence and as to which reasonable minds could differ.

2.  The issue of whether there was an increase in a preexisting psychiatric disability during service is one that involves a weighing of the evidence and as to which reasonable minds could differ.


CONCLUSION OF LAW

The RO's September 2004 decision denying entitlement to service connection for a nervous condition was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).   In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The appellant has not met this burden, for the following reasons.

The appellant's agent argued in his written statements and during the Board hearing that the RO in 1994 incorrectly applied the law and regulations as to the presumption of soundness and presumption of aggravation as they existed at that time.  At the time of the prior rating decision, the law provided that every veteran was to be "taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111 (West 1991).  The regulation elaborated that "only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b) (1994).  The law also provided that a preexisting injury or disease would be considered to have been aggravated by service where there was an increase in disability during service, "unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 1991).  The regulation elaborated that clear and unmistakable evidence was required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (1994).

In its March 1994 rating decision, the RO indicated that the Veteran served only two months of active duty, and that he had a history of psychiatric care for a number of years prior to entry into service.  The RO noted that the Veteran was discharged due to a preexisting emotional instability reaction, and found that there was no evidence that the Veteran's preexisting nervous condition was aggravated by his military service.  The evidence before the RO at the time of the March 1994 rating decision included that October 1963 pre-induction examination, which, next to the number 42, which referred to psychiatric examination, contained a handwritten notation of "Holdover," and a stamped notation of "See Consultation Sheet."  A consultation sheet of the same date indicated that the Veteran had been under psychotherapy off and on for the past several years and was treated for an emotional disorder involving moderately severe stuttering.  A request for verification was made and the Veteran's treating physician wrote in an October 1963 letter that the Veteran was under his care and suffering from essential hypertension and anxiety neurosis, and that his prognosis was guarded.  A November 1963 consultation sheet indicated that reexamination failed to reveal any significant psychiatric pathology of a degree to warrant disqualification.  The Veteran was inducted into service in March 1964.

April 1964 treatment notes indicated symptoms of nervousness, agitation, depression, "much anxiety," inability to eat, sleep, or train.  It was noted that the Veteran had been seen several times at the dispensary and mental health service, and that he clearly presented with anxiety symptoms in which was probably an emotional instability reaction.  

The May 1964 separation examination report reflects a diagnosis of emotional instability reaction and the Veteran indicated on the report of medical history that he experienced frequent trouble sleeping, depression or excessive worry, and nervous trouble.

There were two documents submitted by the appellant that were not before the RO at the time of the prior adjudication.  The first, an April 1964 neuropsychiatric examination report, indicated that the Veteran was unable to maintain consistent effort because of emotional problems or to fully complete the basic requirements of military training.  It was noted that the Veteran's adjustment to active duty was essentially unsatisfactory and that attempts to rehabilitate him had proven unsuccessful.  The authors of the report, a social worker and a psychiatrist, indicated that the Veteran's past history revealed a somewhat stressful home life, complicated by his mother's nervous condition, poor job history, and limited but satisfactory relationship with other people.  Mental status examination showed an anxious individual with tense and rigid posture, restless and in a near panic state, as well as near tears.  There was no evidence of a thinking disorder, the Veteran was oriented as to time, place, and person, and memory was not impaired.  The diagnosis was emotional instability reaction.  It was noted that the Veteran was mentally responsible both to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in Board proceedings and that he had no condition that would warrant consideration for separation under Army Regulations 635-40A and B.  The recommendation indicated that the Veteran's personality disorder was of such severity that he could not be expected to respond to counseling, transfer, or confinement, that retention on active duty could be expected to result in continued ineffectiveness, and that the Veteran should be separated from service under the appropriate administrative regulation.

The second, a May 1964 statement of the Veteran's commanding officer, indicated that the Veteran was a conscientious young man who could not cope with his nervous condition, which was "very severe" at times and became a physical handicap.  During these periods according to the commanding officer, the Veteran became uncoordinated and depending upon the type of training, a safety hazard.

In his written statements and during the Board hearing, the appellant's agent made essentially two arguments: first, that a preexisting condition was not "noted" at entry into service and therefore the presumption of soundness was for application; second, that the evidence showed an increase in disability such that the presumption of aggravation was for application, such that the RO misapplied the law in finding that the presumption was rebutted and there was no aggravation.  The Board finds that each of these arguments is plausible but that they involve a weighing of the evidence such that reasonable minds could differ as to the validity of these arguments.

As to whether a defect, infirmity, or disorder was "noted" at entry, the regulation at the time provides that a "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (1994).  Here, however, there was more than a history of pre-service existence recorded at the time of the examination.  There was a written notation of "holdover" next to the number 42, specifically applicable to psychiatric examination, a stamped notation of "see consultation sheet," and a consultation sheet of the same date that indicated the Veteran had been under psychotherapy on and off for the past several years.  While it may be plausible to argue that this does not constitute a "noting" because the defect, infirmity, or disorder was not actually noted on the face of the examination report, it cannot be said that it was clearly and unmistakably erroneous to find that a psychiatric defect, infirmity, or disorder was "noted."  To answer this question, there has to be a weighing of the evidence of the written and stamped language on the face of the examination report and whether the reference to the consultation report would allow for the conclusion that the consultation report constituted a noting of the psychiatric defect, infirmity, or disorder.  As reasonable minds could differ as to whether this constituted a defect, infirmity, or disorder noted at service, thus warranting the conclusion that the presumption of soundness was not for application and altering the outcome of the decision, it cannot be said that there was CUE on this basis in the March 1994 rating decision.

The appellant's agent also contended that the fact that the November 1963 consultation sheet indicated that reexamination failed to reveal any significant psychiatric pathology of a degree to warrant disqualification, while the service treatment records and examinations showed "very severe" symptoms and were found to warrant separation demonstrates that there was an increase in psychiatric disability during service.  He noted that the April 1964 neuropsychiatric examination report and statement of commanding officer were not before the RO at the time of the prior adjudication.

For the following reasons, the Board finds that the question of whether there was an increase in the Veteran's psychiatric disorder during service involves a weighing of the evidence, and reasonable minds could differ as to whether the information in the subsequently received documents would have manifestly changed the outcome of the decision.  There was evidence of prior psychiatric treatment that was not found to disqualify the Veteran from entry into service and then there was evidence of sometimes severe psychiatric symptoms, including "much anxiety," that was within about two months resulted in separation from service for emotional instability.  Two conclusions could be drawn from these facts.  First, as argued by the appellant's agent, it could be concluded that the symptoms reflected an increase in disability.  Second, it could be concluded that the military officials altered their judgment once it became clear from the events during service that the psychiatric symptoms prevented the Veteran from fulfilling his duties.  The Board cannot say which conclusion is correct, only that they are both plausible and therefore the question involves a weighing of the evidence on a question as to which reasonable minds could differ.  The subsequently received evidence does not indicate otherwise.  It is consistent with the second interpretation and contains many facts that could be used to support the argument that there was no increase in psychiatric disability during service, such as that there was no evidence of a thinking disorder, that the Veteran was oriented as to time, place, and person, that memory was not impaired, and that the Veteran was mentally responsible both to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in Board proceedings.

Thus, the questions of whether there was a psychiatric defect, infirmity, or disorder noted at entry and whether there was an increase in the preexisting disability during service are ones that involve a weighing of the evidence and as to which reasonable minds could differ.  It therefore cannot be said that the RO's conclusion in its March 1994 rating decision that a preexisting psychiatric disorder was not aggravated by service contained an error that, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  A finding of CUE in the March 1994 rating decision is therefore not warranted.

Finally, neither the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. § 5100 et seq., nor the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b), are applicable to the Veteran's CUE motion.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA is inapplicable to CUE motions); Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

ORDER

The motion alleging CUE in the March 1994 rating decision denying entitlement to service connection for a nervous condition is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


